FILED
                              NOT FOR PUBLICATION                          JAN 05 2015

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT

ANDRES CRUZ-HERNANDEZ,                           No. 11-71304

               Petitioner,                       Agency No. A099-625-060

   v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

               Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 12, 2014**
                                 Pasadena, California

Before: GRABER, GOULD, and CALLAHAN, Circuit Judges.

        Petitioner Andres Cruz-Hernandez petitions for review of the Board of

Immigration Appeals’ ("BIA") dismissal of his appeal from the immigration

judge’s entry of a final order of removal. For the reasons that follow, we deny the

petition in part and dismiss it in part.


         *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      1. Substantial evidence supports the BIA’s adverse credibility

determination. See Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014) (stating

the standard of review). The BIA correctly pointed out that Petitioner’s testimony

on important topics both was internally inconsistent and conflicted with his own

declaration. See generally Ren v. Holder, 648 F.3d 1079, 1084–85 (9th Cir. 2011)

(discussing inconsistent testimony and adverse credibility determinations).

      2. Reviewing de novo, Martinez-Medina v. Holder, 673 F.3d 1029, 1033

(9th Cir. 2011), we hold that the BIA properly denied Petitioner’s motion to

suppress the Form I-213. The admission of the Form was "fundamentally fair,"

Espinoza v. INS, 45 F.3d 308, 310 (9th Cir. 1995), and Petitioner’s constitutional

rights were not violated—egregiously or otherwise.

      3. We lack jurisdiction to consider the BIA’s discretionary denial of

voluntary departure. Esquivel-Garcia v. Holder, 593 F.3d 1025, 1030 (9th Cir.

2010).

      Petition DENIED in part and DISMISSED in part.




                                         2